DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 11-12, 14, and 23 have been amended. Claims 1-27 have been examined.
Response to Arguments/Amendments
The amendments have obviated the specification and claim objections as well as the rejections under 35 USC § 112, which have been withdrawn accordingly.
Applicant’s arguments, see pp. 13-15, filed 9/22/2021, with respect to the rejections under 35 USC § 103, have been fully considered and are persuasive.  The rejections of claims 1-27 have been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Cited prior art of record “True Self-Configuration for the IoT” by Chatzigiannakis teaches elements of IoT configuration using RDF (e.g. “subject, predicate, object” – see section II(B)). However, the cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations,
wherein the Thing Machine self-assembles a sequence of Things representative of a sequence of statements, each Thing being a named Thing in the first vocabulary, and 
wherein the Thing Machine performs a named action to act upon the statement to evaluate and perform a statement, and 
wherein at least one named action is performed to use the first vocabulary to configure a second vocabulary of named Things in the non-transitory computer readable media of the Thing Machine, said second vocabulary representative of a core vocabulary through which an application can be described, and 
wherein the Thing Machine performs at least one named action to acquire a sequence of Things representative of a sequence of statements describing an application, each Thing being a named Thing in the first or second vocabulary, and wherein 
the Thing Machine performs a named action to act upon the statements to perform the application.
  These limitations are present in independent claim 1.  The distinctions provided by the independent claims apply equally to all dependent claims.  Thus all pending claims 1-27 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Rutten/Primary Examiner, Art Unit 2121